DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3-4, 6-10, 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a monitoring system for motor vehicles having a sensor elements embedded between the core of control and/or actuation device of the vehicle and an outer envelope at least partially covering the core, the sensor elements being pre-assembled in the form of two mutually facing insulating foils having respective first and second conductive traces thereon, the foils being spaced by a spacer, whereby force applied to at least one of the foils causes 
It is well known in the art to utilize a simple touch/no touch contact type circuit-closure detection scheme for determining the mere presence, but not location, of hands or a hand about a steering wheel, as provided in the following cited prior art: Jang (PG-PUB 2015/0032334), Barfuss et al. (PG-PUB 2014/0339211), Morita (PG-PUB 2013/0062329), Rubboli (U.S. Patent 7,954,399), Rieth et al. (U.S. Patent 7,321,311), and Stove (U.S. Patent 5,453,929).  
However, these cited prior art fail to consider any location or positioning information regarding where the hands are located about the steering wheel.
Vehicle control and/or actuation position sensors are well known in the art, as evidenced by Evarts et al. (U.S. Patent 8,564,424), Sanma et al. (U.S. Patent 8,547,215), Kuramori (U.S. Patent 8,099,215), Bennett (PG-PUB 2011/0115617), Yoshida et al. (U.S. Patent 7,649,278), Klausner et al. (U.S. Patent 7,019,623), and Bullinger et al. (U.S. Patent 6,768,962).  In each of these prior art devices, the position detecting sensors are pressure-sensitive force sensors, capacitor sensors or switch type contact sensors that are either embedded between the core of the 
However, these cited prior art references fails to explicitly disclose the use of a pre-assembled sensor structure having mutually facing insulating foils with printed conductive traces printed on the facing surfaces, wherein the mutually facing traces are separated by spacers to bias the traces apart from one another until sufficient force is applied to allow a switch-type contact between the conductive traces, wherein the conductive traces are divided into groups and the groups are connected to one another by connecting traces and conductive buses, each having measurable resistance, to a processing device that allows determination of the position of actuation or force application.  
It is well known in the art to utilize two overlapped insulating foils with conductive traces located on the facing surfaces of the insulating foils, spacers to bias the foils apart in an unactuated state, and to utilize a processing device to determine the location of contact or force application by measuring the current or resistance between contacting conductive traces as shown in the cited prior art.  As evidenced by Serban et al. (U.S. Patent 8,063,886), Serban et al. (PG-PUB 2008/0202251) and Lorenz et al. (U.S. Patent 8,115,648), insulating foils with conductive traces thereon, wherein upon force application to one of the foils causes contact between the conductive traces to indicate a switch-type contact for use in position/location detection is well known and understood.
However, these cited prior art fails to disclose the use of connecting traces and a conductive bus for connecting groups of individual areas of conductive traces patterns, wherein 

The closest art of record is to Van’tZelfde et al. (PG-PUB  2014/0224040) features a steering wheel having a rim, a pre-assembled pressure-sensitive mat having a plurality of segmented actuation zones that is layered between the rim and an outer layer of the steering wheel ([0062]), whereby contact position or force application location is determined by processing means.  Van’tZelfde utilizes the pressure sensors of Bosch (PG-PUB 2011/0241850) which is a pressure-sensitive switch-type contact sensor located between a material wrapping the core of a steering wheel and the steering wheel core ([0026], backside of material wrapping the rim), having mutually facing insulating sheets with conductive electrodes on the mutually facing surfaces, spacers of adhesive to maintain a desired force bias between the facing surfaces, whereby force application to one of the sheets causes pressure-sensitive switch-type contact between the conductive electrodes (Figure 8).  Van’tZelfde, with the Bosch incorporated switch-type contact sensors is fully capable of detecting hand positions about a steering wheel with a pre-assembled sensor structure supported between the inner core of a steering wheel and the outer material cover of the steering wheel.  
However, Vant’Zelfde fails to disclose connecting traces and a conductive bus for connecting groups of individual areas of conductive traces patterns to the processing means, wherein the connecting traces and conductive bus have each have a measurable resistance for allowing the position of force or actuation to be determined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 27, 2021